Citation Nr: 1424358	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 2009, for the grant of service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, psychotic disorder not otherwise specified, a depressive disorder, insomnia, and an adjustment disorder.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In a September 2013 supplemental statement of the case, the RO reopened the claim of entitlement to service connection for a back disorder.  However, despite such action by the RO, the Board must independently determine whether new and material evidence has been received to reopen the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  The proper issue on appeal, therefore, is whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back disorder.  

The Veteran is claiming, among other psychiatric disorders, an adjustment disorder, and the medical evidence shows diagnoses of PTSD, mood disorder, psychotic disorder not otherwise specified, a depressive disorder, and insomnia.

In a May 2013 rating decision, the RO denied five issues with the first two being entitlement to service connection for left and right arm disorders, to include quadriceps tendon rupture.  In a June 2013 statement to the Veteran's congressman titled "Notice of Disagreement", the appellant noted that as to issues one and two, the quadriceps tendon ruptures were in the knees and not the arms.  In response, the RO in an August 2013 rating decision denied the reopening of claims of entitlement to service connection for bilateral quadriceps tendon ruptures.  The Veteran did not file a notice of disagreement with the denials in the August 2013 rating decision.  

Nevertheless, the Board construes the statement to the congressman as a request to adjudicate claims of entitlement to service connection for bilateral quadriceps tendon ruptures and not a notice of disagreement with denials of entitlement to service connection for right and left arm disorders.  Since the RO later adjudicated the claims regarding the bilateral quadriceps tendon ruptures and the Veteran has not filed a notice of disagreement with the August 2013, no further development as to those issues is necessary.  Should the Veteran disagree with the August 2013 rating decision, he is reminded that he has one year from the date of notification of this decision to file a Notice of Disagreement with the agency of original jurisdiction (the Philadelphia RO).  
 
In light of the above, the issues are as stated on the title page.

In an April 2010 VA Form 9, the Veteran requested a Travel Board hearing.  He, however, withdrew this request later that month.  Thus, no further development regarding a hearing is necessary.

The Board is reopening the issue of entitlement to service connection for a back disorder.  The issues of entitlement to service connection for a back disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied entitlement to service connection for tinnitus on the basis that the Veteran did not have a current disability.

2.  A claim to reopen entitlement to service connection for tinnitus was received on March 26, 2009.  

3.  Service connection for tinnitus was granted in September 2009 with a March 26, 2009, effective date.

4.  During the one-year period following notice of the March 2007 denial of entitlement to service connection for tinnitus, the RO was in constructive possession of a VA treatment record dated in January 2008 showing an assessment of intermittent tinnitus.  

5.  The January 2008 VA treatment record raised a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

6.  The RO received the Veteran's initial claim for service connection for tinnitus on January 12, 2007, and the medical evidence relates the tinnitus diagnosed since January 12, 2007, to service.

7.  The weight of evidence shows that there was no informal claim, formal claim, or written intent to file a claim of entitlement to service connection for tinnitus prior to January 12, 2007.

8.  In an unappealed March 2007 rating decision, the RO denied the reopening of entitlement to service connection for a back disorder on the basis that there was no new and material evidence relating a current back disorder to active service.

9.  The evidence associated with the claims file since the March 2007 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder


CONCLUSIONS OF LAW

1.  The March 2007 rating decision as to the denial of entitlement to service connection for tinnitus is not final.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).

2.  The criteria for an assignment of an effective date of January 12, 2007, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.400 (2013).

3.  The March 2007 rating decision as to the denial of the reopening of the claim of entitlement to service connection for a back disorder is final.  New and material evidence sufficient to reopen the claim has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection for tinnitus has been granted, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA provided notice of how effective dates are assigned in April 2009.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's VA treatment records subsequent to the filing of the initial claim in January 2007, and afforded him a VA examination for tinnitus.  

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from the Social Security Administration (SSA) if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.  

Although the Board is remanding the claim of entitlement to service connection for back disorder in part to obtain VA treatment records for his back dated in 2006 as well as SSA records, the question is in this earlier effective date claim is when did the Veteran file a claim with VA for entitlement to service connection for tinnitus and not whether medical evidence in VA treatment records not of record and SSA records might show that he has had tinnitus prior to the first time he filed a claim with VA for entitlement to service connection for tinnitus.  That is, as explained below, the effective date for the grant of service connection can be no earlier than the date of receipt of his claim for service connection.  In reaching this conclusion, the Board notes that a claim filed with SSA may be considered a claim for VA death benefits, but there is no such provision for compensation claims as is currently before the Board.  See 38 C.F.R. § 3.153 (2013).  Furthermore, the Veteran has not alleged any treatment for tinnitus prior to March 2009.  Therefore, a remand of this issue to obtain additional VA treatment records and SSA records is not warranted.  See Golz, 590 F.3d, 1317, 1321-23. 

In short, there is no error or issue that precludes the Board from addressing the merits of that issue.

As to the new-and-material issue regarding the back disorder, the requirements of the VCAA have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Entitlement to an effective date earlier than March 26, 2009,
 for the grant of service connection for tinnitus

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing VA regulation provides that the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a).  

In general, the effective date for an award of service connection for a disability shall be the day following separation from active service or date entitlement arose if the claim was received within one year after separation from service; otherwise, the effective date shall be date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In general, a decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

When new and material evidence is submitted within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  See §§ 20.1103, 20.1104, and 20.1304(b)(1) of this chapter.  38 C.F.R. § 3.400(q)(1).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

Date of receipt means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

Analysis

In a March 2007 rating decision, the RO denied entitlement to service connection for tinnitus on the basis that the Veteran did not have a current disability, and the claimant was notified of the denial in March 2007 and did not file a notice of disagreement with the one-year period following notification of the decision.  The Veteran's claim to reopen entitlement to service connection for tinnitus was received on March 26, 2009.  Service connection for tinnitus was granted in September 2009 with a March 26, 2009, effective date.

In general, since the Veteran did not file a notice of disagreement with the March 2007 denial of entitlement to service connection for tinnitus within the one-year period of receiving notification of that denial, the Board would merely look at when he first filed his claim to reopen.  However, during the one-year period following the March 2007 denial of entitlement to service connection for tinnitus, the RO was in constructive possession of a VA treatment record dated in January 2008 showing an assessment of intermittent tinnitus.  See Bell v. Derwinski, 2 Vet. App. 611   (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Therefore, the first question is pursuant to 38 C.F.R. § 3.400(q)(1) whether this treatment record is new and material evidence submitted in conjunction with the original claim that would result in the effective date of the grant of service connection for tinnitus being as though the March 2007 denial had not been rendered.  

At the time of the March 2007 rating decision that denied entitlement to service connection for tinnitus, the evidence of record consisted of service treatment records that showed no complaints or treatment of ringing in the ears, much less a diagnosis of tinnitus.  

The evidence constructively in possession of the RO during the one-year period in which the Veteran could have filed an appeal was a January 2008 VA treatment record showing an assessment of intermittent tinnitus.  Although there were VA treatment records constructively in possession of the RO in 2006 showing an assessment of tinnitus, those records were not considered by the RO in its March 2007 rating decision.  Therefore, the January 2008 VA treatment is not cumulative or redundant even though VA treatment records dated prior to the March 2007 rating decision also show an assessment of tinnitus.  Given that the January 2008 treatment record pertains to whether the Veteran had a current disability of tinnitus, this record raises a reasonable possibility of substantiating the claim because the claim was denied in March 2007 on the basis of no current disability.  Thus, the evidence is considered new and material, and pursuant to 38 C.F.R. § 3.400(q)(1), the effective date for the grant of service connection for tinnitus will be as though the March 2007 rating decision as to the denial of entitlement of service connection for tinnitus was not rendered.

The RO received the Veteran's initial claim for service connection for tinnitus on January 12, 2007, although his claim is dated November 16, 2006.  In an August 2013 statement, the appellant argues that an earlier effective date is warranted because his claim is dated November 16, 2006.  The date of claim, however, is the date of receipt of the claim by VA - in this case, January 12, 2007 - and not the date that the document was purportedly written.  

In the August 2013 statement, the Veteran also argues that an earlier effective date is warranted because his separation examination shows high frequency hearing loss and because the ringing in his ears started in 1972 and he reported these problems to the VA in 1975.  The Board notes that it does not appear that the Veteran underwent audiometric testing during his separation examination.  In any event, even if the separation examination shows a hearing loss and even if he reported ringing in the ears to a VA medical provider in 1975, he did not file a claim at that time for entitlement to service connection for tinnitus.  The appellant also argues in essence that because he was seen by VA medical providers in November and December 2006 regarding his tinnitus that an earlier effective date is warranted.  VA treatment records show that tinnitus was indeed diagnosed in November and December 2006.  The mere presence of medical evidence, such as VA treatment records dated in 2006 and any alleged records dated in 1975 showing complaints of ringing in the ears, does not establish an intent on the part of a veteran to seek service connection for tinnitus.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Again, in this case VA did not receive any document indicating an intent to seek service connection for tinnitus until January 12, 2007.

The weight of evidence shows that there was no informal claim, formal claim, or written intent to file a claim of entitlement to service connection for tinnitus prior to January 12, 2007.  The medical evidence relates the tinnitus since January 12, 2007, to service.  In a April 2009 statement, a private doctor opined that the tinnitus was the result of military-service noise exposure, namely gunfire and aircraft noise.  Therefore, entitlement to service connection for tinnitus arose on January 12, 2007, the date of receipt of the claim, and effective date for the grant of service connection for tinnitus is January 12, 2007.

The Board again acknowledges that the Veteran had tinnitus prior to the effective date of service connection that has now been assigned.  The Board, however, is obligated to apply the law as Congress has created it.  As explained above, the law does not support the assignment of an effective date prior to January 12, 2007.

In conclusion, for reasons stated above, the Board finds that the effective date for the grant of service connection for tinnitus is January 12, 2007.  The benefit sought on appeal, entitlement to an earlier effective date, is accordingly granted to that extent.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder

In the March 2007 rating decision, the RO denied the reopening of entitlement to service connection for a back disorder on the basis that there was no new and material evidence relating a current back disorder to active service, and the Veteran was notified of the denial in March 2007 and did not file a notice of disagreement within the one-year period after the notification.  Therefore, the March 2007 rating decision as to denial of the reopening of entitlement to service connection for a back disorder is final.

At the time of the March 2007 rating decision that denied the reopening of entitlement to service connection for a back disorder, the evidence of record consisted of service and private treatment records.  The Veteran's service treatment records reflect that in June 1973 he suffered a muscle strain of the lower back after a parachute jump.  At the separation examination, the spine was normal.  Private treatment records show that the Veteran suffered back sprains and strains following work injuries in 1991 and 1997.  

The evidence added to the record since the March 2007 rating decision includes January 2010 statement from a doctor working with the Veteran's former representative and two statements from the appellant's treating VA nurse practitioner.  Both the doctor working with the claimant's former representative and the treating VA nurse practitioner related the back disorder to the back injury in June 1973.  This medical evidence is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim because the medical evidence relates the current back disorder to service.  Thus, the evidence is considered new and material, and the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

Entitlement to an effective date of January 12, 2007, but not earlier, for the grant of service connection for tinnitus is granted.

New and material evidence has been received to reopen a claim of service connection for a back disorder.  The appeal is allowed to this extent.


REMAND

An August 2012 letter from SSA suggests that the Veteran is receiving Social Security disability records.  Accordingly, the AOJ must obtain records from SSA pertaining to the appellant's claims for service connection for back and acquired psychiatric disabilities.  

In August 2013, the Veteran reported that he started receiving VA treatment in 2006.  The AOJ obtained VA treatment records from November 2006 to December 2013, and now the AOJ must obtain VA treatment records from January to November 2006 and from December 2013 to the present.

A January 2011 VA treatment record shows that the Veteran receives his non-VA orthopedic treatment at the Rothman Institute.  A June 2013 VA treatment record reflects that he reported being seen at Albert Einstein Hospital multiple times between 1975 and 2006 for orthopedic symptomatology.  In August 2013, the Veteran authorized the release of treatment records pertaining to his back disorder from Germantown Medical Associates.  The AOJ should attempt to obtain all records from those three private medical establishments.
  
On the one hand, neither the doctor working with the claimant's former representative and the treating VA nurse practitioner addressed the post-service work-related back injuries.  On the other hand, the August 2013 VA examiner did not specifically review the June 15, 1973, service treatment record because the examiner noted that he or she could find no mention of the in-service back strain or its treatment in the records contained in VBMS.  Therefore, an addendum to the August 2013 VA examination report is necessary.

The Veteran claims that his PTSD stressors occurred during a Special Operations incident.  VBA Fast Letter No. 09-52 (Dec. 9, 2009) provides guidance on developing such a claim.  This fast letter states that the AOJ must include the Special Operations development paragraph in a VCAA letter, which the AOJ has not included in any of its VCAA letters.  Moreover, the appellant has provided sufficient information in his stressor statements for the AOJ's Military Records Specialist to complete the Special Operations Forces Incident document and send the completed document via encrypted e-mail to VAVBASPT/RO/SOCOM for the United States Special Operations Command to confirm whether the claimant participated in Special Operations due to the operation still being considered classified.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his back and psychiatric disorders and attempt to obtain any identified records.  Attempt to obtain records from Albert Einstein Hospital from 1975 to 2006, all records from Rothman Associates, and all records from Germantown Medical Associates.  Regardless of the claimant's response, obtain all treatment records from the Philadelphia VA Medical Center and Victor J. Saracini VA Outpatient Clinic from January to November 2006 and from December 2013 to the present.

2.  Following the guidance in VBA Fast Letter No. 09-52 (Dec. 9, 2009), provide the Veteran with a VCAA letter containing Special Operations development paragraph.  Regardless of the appellant's response, based on the information provided in the various stressor statements as well as any additional information the claimant provides, have AOJ's Military Records Specialist review the electronic claims file and complete the Special Operations Forces Incident document and send the completed document via encrypted e-mail to VAVBASPT/RO/SOCOM for the United States Special Operations Command to confirm whether the claimant participated in Special Operations due to the operation still being considered classified.  Afterwards, the AOJ should undertake any additional development necessary for the adjudication of the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.

3.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's disability claim.

4.  Thereafter, have the August 2013 examiner review the claims file and prepare an addendum to the August 2013 examination report.  The claims file must be made available to the examiner in conjunction with the preparation of the addendum.  The addendum to the examination report must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the August 2013 VA examiner is unavailable, the AOJ should arrange to have claims folder to be reviewed by another appropriate medical professional.  If the August 2013 VA examiner or the new medical professional thinks another examination is necessary, the Veteran should be scheduled for one.  The August 2013 VA examiner or new medical professional should address the following:

After reviewing the June 16, 1973, service treatment record showing an impression of a muscle strain of the lower back after a parachute jump, which is located in the service treatment records received on April 16, 1976, and in a document titled Medical Treatment Record - Government Facility, that was received on August 29, 2013, whether it is at least as likely as not (i.e. 50 percent or greater) that the current back disorder is related to his military service, to include the muscle strain of the lower back suffered on June 16, 1973, after a parachute jump.

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


